[Cite as Mundo v. Unknown, 2011-Ohio-4377.]



                                    Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




ROSALYN MUNDO                                    Case No. 2011-04916-AD

        Plaintiff                                Deputy Clerk Daniel R. Borchert

        v.                                       ENTRY OF DISMISSAL

UNKNOWN

        Defendant



         {¶1} On March 30, 2011, the court issued a Return of Complaint Form/Direction
to Complete Form ordering plaintiff to file a corrected complaint providing the name and
address of an appropriate defendant. Plaintiff was also was ordered to either pay the
$25 filing fee or to file a poverty statement. Plaintiff has failed to comply with the court
orders. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to Civ.R.
41(B)(1). The court shall absorb the costs of this case.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

cc:

Rosalyn Mundo
8601 Rosewood Avenue
Cleveland, Ohio 44105

DRB/laa
Filed 5/26/11
Sent to S.C. reporter 8/26/11